



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Moore, 2018 ONCA 825

DATE: 20181011

DOCKET: C62813

Simmons, Rouleau and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mark Moore

Appellant

Louis P. Strezos, as duty counsel

Mark Moore, in person

Lorna Bolton, for the respondent

Heard: October 4, 2018

APPEAL BOOK ENDORSEMENT

[1]

On behalf of the appellant, duty counsel raised three issues on the
    conviction appeal.  He argued that the trial judge misapprehended the evidence
    as to who instigated the dispute, that the trial judge erred in finding
    excessive force was used given the jail cell context, and further erred in her
    assessment of Officer Chens observations of the altercation.

[2]

We do not accept these submissions.  It was for the trial judge to make
    the factual determinations based on the evidence led before her.  On our review
    of the record we see no error.  The conviction appeal is dismissed.

[3]

As for sentence, this was a serious aggravated assault and the context
    as found by the trial judge was interference with a justice system participant,
    namely a person about to testify against the appellant on very serious
    charges.  In the circumstances, we consider the sentence imposed entirely fit
    and reject the appellants submissions that it was harsh and excessive or
    otherwise in error.  Leave to appeal sentence is granted, but the sentence
    appeal is dismissed.


